Exhibit COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth the ratio of earnings to fixed charges for Thomson Reuters Corporation for the three months ended March 31, 2009.For purposes of reporting with the US Securities and Exchange Commission, Thomson Reuters PLC is a successor issuer to Reuters Group PLC (Reuters). Reuters was acquired by The Thomson Corporation (renamed Thomson Reuters Corporation) on April 17, 2008. Thomson Reuters has two parent companies — Thomson Reuters Corporation and Thomson Reuters PLC — and their respective subsidiaries operate as a unified group under a dual listed company structure. Accordingly, standalone Thomson Reuters PLC information, which excludes the results of Thomson Reuters Corporation, is not indicative of the financial position, results of operations or cash flows of Thomson Reuters as a whole and does not provide meaningful information for investors.Thomson Reuters primary financial statements are the consolidated financial statements of Thomson Reuters Corporation, which account for Thomson Reuters PLC as a subsidiary. Accordingly, the computation below is based on Thomson Reuters Corporation unaudited consolidated financial statements as at and for the three months ended March 31, We compute the ratio of earnings to fixed charges by dividing the amount of total earnings by the amount of total fixed charges. (U.S. dollars in millions, except ratio) Three monthsended March 31, 2009 Earnings: Earnings from continuing operations (1) 224 Add back: Income taxes 49 Tradeweb ownership interests, net of tax 4 Earnings from continuing operations before income taxes and minority interests 277 Add: Fixed charges 126 Dividends from equity affiliates 1 Less: Preference shares dividend requirement (1 ) Equity in earnings of unconsolidated affiliates included above (2 ) Tradeweb ownership interests before income taxes included above (7 ) Earnings, as adjusted 394 Fixed Charges: Interest expense 99 Estimated interest component of rental expense 26 Preference shares dividend requirement 1 Fixed charges, total 126 Ratio of earnings to fixed charges 3.13 (1) Amount as reported in Thomson Reuters Corporation unaudited consolidated statement of earnings for the three months ended March 31, 2009.
